UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2821



CALVIN CHILDS-BEY, Individually and on behalf
of himself,

                                            Plaintiff - Appellant,

          versus


MIKE BICKMEYER, Individually and in his offi-
cial capacity as "Assistant Director"; SCOTT
MEESE, Individually and in his official capac-
ity as "Purchasing Manager"; BRENDA J. KEITH,
Individually and in her official capacity as
"Director of Nutrition Services" of Marriott
Corporation; MARRIOTT CORPORATION, in its
official capacity as a "Municipal Corporation"
Health Care Services,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-95-608-B)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Calvin Childs-Bey, Appellant Pro Se. Douglas Michael Topolski,
MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in a discrimination case filed under the Civil Rights Act
of 1964 (Title VII);1 the Americans with Disabilities Act (ADA);2
42 U.S.C. §§ 1983, 1985, 1986 (1994); and various state laws. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Childs-Bey v. Bickmeyer, No. CA-95-608-B (D. Md.

Nov. 21, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     1
         42 U.S.C. § 2000(e)-16 (1994).
     2
         42 U.S.C. § 12101-12132 (1994).

                                  2